Order filed March 28, 2012




                                               In The
                         Fourteenth Court of Appeals
                                      ____________
                                    NO. 14-10-00438-CR
                                      ____________
                                CLARENCE GREEN, Appellant
                                            V.
                               THE STATE OF TEXAS, Appellee

                            On Appeal from the 228th District Court
                                     Harris County, Texas
                                Trial Court Cause No. 1163776

                                             ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's exhibits #1 & #73.

       The clerk of the 228th District Court is directed to deliver to the Clerk of this court the
original of State's exhibits #1 & #73, on or before April 5, 2012. The Clerk of this court is
directed to receive, maintain, and keep safe this original exhibit; to deliver it to the justices of
this court for their inspection; and, upon completion of inspection, to return the original of State's
exhibits #1 & #73, to the clerk of the 228th District Court.




                                                        PER CURIAM